—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated November 22, 1994, which denied their motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, and the defendants’ motion for summary judgment is granted.
The defendants were entitled to summary judgment dismissing the complaint. The defendants submitted Workers’ Compensation Board records which established that the injured plaintiffs injuries were sustained as the result of a work-related accident that occurred on July 19, 1988, which was two months after the automobile accident that is the subject of this lawsuit. In addition, the record shows that the plaintiff did not receive any medical treatment or miss any work as a result of the automobile accident. Furthermore, the plaintiff failed to *402submit any medical records or physician’s affidavits connecting his alleged injuries with the automobile accident. Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.